STONE, Circuit Judge
(dissenting).
I am compelled to disagree, as I think the charge of the court was neither erroneous nor prejudicial. The criticism of appellants is that the court stated, in that portion of the charge, that flight was a circumstance which tended strongly to the presumption of guilt. What the court said was that flight or an effort to avoid arrest is not conclusive proof of guilt and, in fact, may not bo any evidence at all of guilt “if properly explained,” but that proof of an attempt to flee and prevent arrest, “standing unexplained, may bo a circumstance from which a strong presumption of guilt may arise.” Applying this general statement to the ease, the court said that, if the jury should find that either of the defendants, from the time they were apprised of the fact that the pursuers were officers, endeavored to escape and . avoid arrest, “and that fact stands unexplained, it is a circumstance which you have a right to take into consideration, and a circumstance which you are advised by the court tends strongly to the presumption of guilt.” Here was no undue emphasis of the faet of flight nor of the legal effect thereof. The jury were carefully cautioned that flight to avoid arrest was not only not conclusive proof of guilt but might not be any proof thereof, if properly explained.
Again, it is impossible for me to believe there was any possible prejudice from this instruction, even if it were erroneous. This crime was committed in the presence of these *16officers who saw it and testified to it in its every detail.- They alone- testified to the flight from arrest. It is no ease of circumstantial evidence aided vitally by proof of flight. As proof of guilt, the flight added very little to the case as made by the government.
I think the judgment should be affirmed.